Name: Commission Regulation (EEC) No 1636/83 of 17 June 1983 establishing intervention buying in of beef in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/30 Official Journal of the European Communities 18 . 6 . 83 COMMISSION REGULATION (EEC) No 1636/83 of 17 June 1983 establishing intervention buying in of beef in Greece ties ; whereas intervention buying in for these qualities must commence in accordance with Article 3 (2) of Regulation (EEC) No 1213/83 , HAS ADOPTED THIS REGULATION : Article 1 Buying in by the Greek intervention agency shall commence on 20 June 1983 for the following quali ­ ties : Greece : 'MÃ Ã Ã Ã ¿Ã ¹ B Ã ºÃ ±Ã ¹ F (Moschoi B and C). Article 2 This Regulation shall enter into force on 20 June 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 1213/83 of 17 May 1983 fixing the guide price and the intervention price for adult bovine animals for the 1983/84 marketing year (2), and in particular Article 3 (2) thereof, Whereas the market prices for 'MÃ Ã Ã Ã ¿Ã ¹ B Ã ºÃ ±Ã ¹ F (Moschoi B and C) in Greece had gone down to a level below the maximum buying-in price for these quali This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 26 . 6 . 1968 , p . 24 . n OJ No L 132, 21 . 5 . 1983 , p . 12.